Citation Nr: 1243066	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to a seizure disorder.

2. Entitlement to service connection for a lower back condition.

3. Entitlement to service connection for a left knee condition.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1998 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the VA RO in Winston-Salem, North Carolina.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Board remanded the Veteran's claims for further development.  The May 2011 remand instructed the AMC to contact the Veteran and request that she provide any outstanding private treatment records, to specifically include a copy of any X-rays taken of her spine, or authorization for the AMC to obtain private treatment records concerning the issues on appeal.  The record reflects that the AMC sent the Veteran a letter in May 2011 with the requisite requests; however, no response was received.

The Board also directed the AMC to provide the Veteran with appropriate VA examinations to determine the current nature and etiology of her headaches, lower back condition, and left knee condition.  Accordingly, in June 2011 the Veteran underwent VA examinations in conjunction with her claims of entitlement to service connection for headaches, a lower back condition, and a left knee condition.  

After a review of the Veteran's service treatment records, VA treatment records, and private treatment records, the VA examiner opined that the Veteran's current headaches were less likely as not related to her military service.  The VA examiner noted the mention of headaches in service treatment records dated in November 1999 and December 1999 and also the absence of any notation of headaches in the September 2003 separation examination.  Because there were no records of headaches since the in-service notations, the VA examiner determined a chronic migraine disorder was not established in the military that continued to the present time.  The VA examiner also opined that the Veteran's current headaches were not related to her service-connected seizure disorder.  In this respect, the VA examiner observed that there had been no known seizures since 1999 and found that there was no evidence to connect the Veteran's headaches to her seizure disorder.  

First, the Board notes that the VA examiner based the opinion, in part, on the absence of any complaints of headaches on the September 2003 separation examination.  However, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d) (2012); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  In this respect, it does not appear that the VA examiner considered the Veteran's statements concerning her symptoms during active duty and after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  At the May 2010 Board hearing, the Veteran testified that her headaches had not diminished since service and occurred approximately three to four times per month.  The Veteran also provided an explanation regarding the lack of treatment for headaches following her separation from service.  In this respect, the Veteran stated that she had initially sought treatment for her headaches at an outpatient clinic; however, when a physician told her that the pain was normal, she stopped seeking treatment.  Generally, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Furthermore, the Board notes the VA examiner did not provide an opinion as to the actual etiology of the Veteran's current headaches.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012). 

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury, and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  
38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  Here, although the June 2011 VA examiner determined that the Veteran's current headaches were not related to her seizure disorder, the VA examiner provided no explanation for that conclusion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The evidence of record indicates that the Veteran's headaches had their onset when she experienced her first seizure.  Furthermore, the VA examiner did not address whether the Veteran's headaches were aggravated by her seizure disorder.  As such, an additional opinion must be obtained with respect to the etiology of the Veteran's current headaches, to include consideration of whether the Veteran's current headaches were caused or aggravated by her service-connected seizure disorder.  
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Concerning the Veteran's lower back condition, the June 2011 VA examiner diagnosed lumbar spine strain with mild degenerative disc disease and opined that the Veteran's current back condition was not etiologically related to military service.  The VA examiner found that based on the service treatment records, the Veteran's in-service problems appeared self-limited and not chronic.  The VA examiner specifically pointed out that although the September 2003 report of medical history mentioned recurrent back pain with spasms, on physical examination the spine was deemed normal and no spinal diagnosis was detailed.  Because a lower back condition was not mentioned until 2006, and the current degenerative changes were not found until 2009, the VA examiner determined that the Veteran's current back condition was not related to service.  With regard to the previous diagnosis of spina bifida, the VA examiner stated that spina bifida was a congenital disorder and an incidental finding on imaging.  As a result, the VA examiner opined that the Veteran's current back disorder developed independent of the spina bifida occulta and was a different disability.  

Again, the Board notes that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Godfrey, 2 Vet. App. at 356.  In addition, the VA examiner did not address the Veteran's reports of in-service injuries to her back or her statements concerning her symptoms following separation from service.  See Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469.  In May 2010, the Veteran testified that she had injured her back in service on three separate occasions and that she had muscle spasms approximately one time per month during active duty.  The Veteran asserted that despite continued back pain and spasms following service, she had not sought treatment until 2005 because she did not have a job with medical benefits.  As it appears the VA examiner did not consider the Veteran's lay testimony and also did not provide an alternative etiology for any current back condition, a remand is warranted for an additional opinion with regard to the Veteran's claim for a lower back condition.

The June 2011 VA examiner also diagnosed left knee patellofemoral pain syndrome and opined that it was less likely as not that the Veteran's current left knee disorder was related to her military service.  The VA examiner observed the various notations of left knee pain in the service treatment records and the need for physical therapy in service.  However, the VA examiner found it significant that the September 2003 physical examination did not reveal any left knee abnormalities, and the Veteran did not specifically report any left knee complaints at that time.  As a result, the VA examiner stated that it appeared the Veteran had intermittent, self-limited left knee problems in service.  The VA examiner opined that there was no connection between the last mention of left knee pain in 2002 and the Veteran's current complaints, and therefore, no chronic disorder of the left knee was established in the military that continued to the present time.
  
As previously stated, although a disability was not noted at the time of separation from service, service connection can still be established if medical evidence shows that a current condition is actually due to events in service.  38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. 155 (1993).  Here, the June 2011 VA examiner based the opinion, in part, on the absence of evidence of a left knee disorder at the time of separation from service.  Further, the examiner did not address the Veteran's reports of in-service injuries and her statements regarding the intermittent occurrence of left knee pain following service.  See Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469.   Finally, although the VA examiner stated there was no connection between the Veteran's current left knee condition and military service, the VA examiner did not provide a rationale for this opinion nor did the VA examiner provide an alternative etiology for the Veteran's current left knee disorder.

For these reasons, the Board finds that the June 2011 VA examinations are inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr, 21 Vet. App. at 311.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran additional VA examinations with respect to the claims on appeal.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA neurological examination for the purpose of ascertaining the nature and etiology of her headaches, to include as secondary to a seizure disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Following a review of the claims file, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay testimony, to include her statements regarding in-service injuries and continuous symptoms since service, the examiner is asked to address the following question:

	Is it at least as likely as not (50 percent or greater degree of probability) that any current headaches began during service or are otherwise etiologically linked to any in-service event?  

	The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's headaches were caused or aggravated by her service-connected seizure disorder.  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of her lower back condition.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Following a review of the claims file, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay testimony, to include her statements regarding in-service injuries and continuous symptoms since service, the examiner is asked to address the following question:

	Is it at least as likely as not (50 percent or greater degree of probability) that any current lower back condition began during service or is otherwise etiologically linked to any in-service event?  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of her left knee condition.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Following a review of the claims file, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay testimony, to include her statements regarding in-service injuries and continuous symptoms since service, the examiner is asked to address the following question:

	Is it at least as likely as not (50 percent or greater degree of probability) that any current left knee condition began during service or is otherwise etiologically linked to any in-service event?  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, adjudicate the claims of entitlement to service connection for headaches, to include as secondary to a seizure disorder, a lower back condition, and a left knee condition, taking into consideration all evidence added to the claims file since the October 2011 Supplemental Statement of the Case (SSOC).  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative must be provided with a SSOC.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


